DETAILED ACTION
Claims 1-18 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 10/22/2018. It is noted, Certified copies of the priority documents have been received in Application No. 16259845, however, that applicant has not filed a certified copy of the 17652077 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2022, 02/22/2022 and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0340390 to Lanman et al. in view of U.S. PGPubs 2018/0033209 to Akeley, further in view of U.S. PGPubs 2016/0260258 to Lo et al.


Regarding claim 1, Lanman et al. teach a computer-implemented method, automatically implemented by one or more digital processors, to adjust user perception of an image portion to be rendered via a set of pixels and a corresponding array of light field shaping elements (LFSE) (par 0005, par 0033-0036, “An existing image that is desired to be displayed may be processed to generate a processed image that comprises an array of elemental images. Each elemental image is a view of the desired existing image corresponding to one microlens within a microlens array through which a user views the processed image. When the processed image is viewed through the microlens array, the user sees the desired existing image mapped to a virtual display plane that is within the user's natural accommodation range”), the method comprising, for each given pixel of at least some of the set of pixels, digitally: 
projecting an adjusted image ray trace between said given pixel and a user pupil 10location given a direction of a light field emanated by said given pixel based on a given LFSE intersected thereby (par 0037, par 0039, par 0041, par 0046, par 0056, par 0059-0060, par 0066-0070, par 0119, “The elemental image region 225 is a two dimensional region having a width of .DELTA.w.sub.s, and is defined as the intersection at the microdisplay 250 of a projection from the pupil (retina) of the eye 205 through the microlens 253. Each elemental image region and corresponding microlens (e.g., elemental image region 225 and microlens 253) acts as an independent lens-limited magnifier, synthesizing an off-axis perspective projection of a virtual image located a distance d.sub.v from the eye 205 (i.e., at the virtual display plane 210). Portions of the virtual image are repeated across the different elemental image regions as shown in FIG. 3B”, “A set of rays may then be cast from the identified point of the virtual image or the that is intersected by the ray on the retinal image to identify other pixels of the microdisplay that also contribute to the point. Values of one or more of the other pixels may be modified to compensate for the defective pixel. In one embodiment, the one or more pixels having values that are modified may be determined using eye-tracking information”, “a ray defined by the pixel and the optical apparatus is identified. For example, when the optical apparatus is a microlens array, the ray is defined by the (x,y,z) location of the pixel and the (x,y,z) location of the optical center of the microlens. When the optical apparatus is a pinlight array, the ray is defined by the (x,y,z) location of the pixel and the (x,y,z) location of the center of the pinlight. At step 665, the ray is intersected with a two-dimensional virtual display plane 210 to generate texture map coordinates corresponding to the pixel. At step 672, a color for the pixel is computed based on the texture map coordinates. Multiple texels (e.g., color samples) may be read from the texture map and combined (i.e., filtered) to compute the color for the pixel”); 
upon said adjusted image ray trace intersecting a given image portion, associating with said given pixel an adjusted image 15portion value designated for said adjusted image location based on said intersection (par 0049-0052, par 0059, par 0066-0067, par 0119, “Each pixel of the virtual image at the virtual display plane 210 corresponds to a color defined by the existing image. The virtual image is then used to compute colors for each pixel of the left microdisplay 251 and the right microdisplay 252. In simple terms, a color of a pixel on a microdisplay is computed by casting a ray from the pixel on the microdisplay to intersect the virtual display plane 210 and then calculating a color of the pixel on a microdisplay using one or more samples of the virtual image at the point of intersection”, “a ray defined by the pixel and the optical apparatus is identified. For example, when the optical apparatus is a microlens array, the ray is defined by the (x,y,z) location of the pixel and the (x,y,z) location of the optical center of the microlens. When the optical apparatus is a pinlight array, the ray is defined by the (x,y,z) location of the pixel and the (x,y,z) location of the center of the pinlight. At step 665, the ray is intersected with a two-dimensional virtual display plane 210 to generate texture map coordinates corresponding to the pixel. At step 672, a color for the pixel is computed based on the texture map coordinates. Multiple texels (e.g., color samples) may be read from the texture map and combined (i.e., filtered) to compute the color for the pixel”); and 
rendering for each said given pixel said adjusted image portion value associated therewith, thereby perceptively rendering said adjusted image portion (par 0046-0047, par 0049, par 0051, par 0066-0068, par 0119, “ Rendering images for the near-eye light field display device 260 requires assigning the color of each pixel of the left microdisplay 251 and right microdisplay 252 such that the emitted light field approximates a virtual image at the virtual display plane 210. The virtual image may include objects, such as the virtual object 230 that appear at different depths relative to the virtual display plane 210. For a pixel located a distance x.sub.s from the center 215 of the left microdisplay 251, ray tracing may be employed to compute a color. The virtual object 230 appears displaced in front of the virtual display plane 210 as intended by the existing stereoscopic image pair”).  
But Lanman et al. keep silent for teaching projecting an adjusted image ray trace between said given pixel and a user pupil 10location to intersect an adjusted image location for a given perceived image depth given a direction of a light field emanated by said given pixel based on a given LFSE intersected thereby, said adjusted image ray trace intersecting a given image portion associated with said given perceived image depth.
In related endeavor, Akeley teaches projecting an adjusted image ray trace between said given pixel and a user pupil 10location to intersect an adjusted image location for a given perceived image depth given a direction of a light field emanated by said given pixel based on a given LFSE intersected thereby, said adjusted image ray trace intersecting a given image portion associated with said given perceived image depth (Fig 2, par 0075-0077, par 0096, par 0120-0126, “the correspondence may be established by first computing the reprojected scene point 240 that corresponds to a camera pixel 230 by following the ray 250 from the camera image's center of perspective 110, through the camera pixel's center, to the camera-pixel-specified distance, and then projecting that scene point to the eye image, as depicted in FIG. 2”,  “a diagram 1200 depicts planar reprojection, wherein, rather than measuring radial depths in the reprojected image from the center of perspective, the radial depths in the reprojected image are measured from a center point called the center of depth, according to one embodiment. During projection, depths in RGBD pixels may be computed relative to a center of depth 1210 by simply computing the distance from the scene point 1220 to the center of depth 1210. During reprojection, the inverse calculation may be made to compute the (reprojected or recomputed) scene point 1230 from an RGBD pixel, for example, at the scene point 1220. This calculation may involve solving a system of two equations. One equation may specify that the recomputed scene point 1230 lies on a sphere 1240 centered at the center of depth 1210, with radius 1250 equal to the pixel's depth. The other equation may specify that the point lies on the ray 1260 that extends from the center of perspective 110 through the center of the pixel at the scene point 1220. Such ray-sphere intersections are used extensively in three-dimensional computer graphics, especially during rendering via a variety of algorithms known as ray tracing algorithms”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanman et al. to include projecting an adjusted image ray trace between said given pixel and a user pupil 10location to intersect an adjusted image location for a given perceived image depth given a direction of a light field emanated by said given pixel based on a given LFSE intersected thereby, said adjusted image ray trace intersecting a given image portion associated with said given perceived image depth as taught by Akeley to apply the combined image to one or more surfaces of the three-dimensional shape to reproject the images to a three-dimensional shape and to generate a rendering image through enables real depth perception, with the viewer focusing at (or nearer) the depth conveyed by the image to reduced computational complexity and reduce the visual discomfort of the vergence accommodation problem.
But Lanman et al. as modified by Akeley keep silent for teaching rendering for each said given pixel said adjusted image portion value associated therewith, thereby perceptively rendering said adjusted image portion at said perceived image depth.
In related endeavor, Lo et al. teach rendering for each said given pixel said adjusted image portion value associated therewith, thereby perceptively rendering said adjusted image portion at said perceived image depth (Figs 3A-3B, par 0015-0016, par 0060, par 0075, par 0080, par 0084, “a processing device configured to determine the convergence point in a three dimensional space of the viewer of the vision system, to adjust a focal plane of the vision system based on the determined convergence point, and to render depth dependent disparity and blur by the vision system for a displayed image based on the adjusted focal plane”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanman et al. as modified by Akeley to include rendering for each said given pixel said adjusted image portion value associated therewith, thereby perceptively rendering said adjusted image portion at said perceived image depth as taught by Lo et al. to provide three dimensional gradient and dynamic light fields for display to generate three dimensional (3D) imagery for a user of the vision system while maintaining and/or optimizing the functionality of the virtual or augmented reality display and the comfort of the user viewing the imagery provided by the light fields.

Regarding claim 5, Lanman et al.  as modified by Akeley  and Lo et al. teach all the limitation of claim 1,  and further teach wherein said projecting and associating are implemented in parallel for each said given pixel of at least a subset of said pixels (Lanman et al.: par 0082, par 0104, par 0118-0119, “When the texture map corresponds to the right eye image of a stereoscopic image pair, the texel is mapped to a pixel on the right microdisplay 252. Steps 645 through 672 (shown as steps 685) may be performed in parallel to process multiple pixels of the left microdisplay 251 and right microdisplay 252. For example, each thread may receive coordinates of a texel and may map the texel coordinates to coordinates of the left microdisplay 251 or right microdisplay 252”, Lo et al.: par 0084, “Prior to outputting the image to the display, the GPU performs several operations to provide visual accommodation. In operation 702, the GPU reads the depth information from the depth or z buffer. In operation 703, the GPU reads color information (e.g., the intensities of the RGB data) for each pixel of the rendered image. The operations 702 and 703 are performed in parallel. The GPU then performs a series of operations 704, 705, and 706 for each focal plane. In this example, the GPU performs operation to generate a display output for two displays corresponding to a near plane (NP) and a far plane (FP). The operations 704, 705, and 706 may be performed in series starting with the first plane (e.g., the NP) and then of another plane (e.g., the FP). The last operation 707 is then performed for the outputs of 706. In another embodiment, the operations 704, 705, 706, and 707 can be performed in parallel for each of the planes formed”).

Regarding claim 12, Lanman et al. teach a non-transitory computer-readable medium comprising digital instructions to be 5implemented by one or more digital processors to automatically adjust user perception of distinct image portions to be rendered on a digital display via a set of pixels thereof and an array of light field shaping elements (LFSE) disposed relative thereto, by, for each given pixel of at least some of the set of pixels, digitally (par 0005, par 0033-0036, “An existing image that is desired to be displayed may be processed to generate a processed image that comprises an array of elemental images. Each elemental image is a view of the desired existing image corresponding to one microlens within a microlens array through which a user views the processed image. When the processed image is viewed through the microlens array, the user sees the desired existing image mapped to a virtual display plane that is within the user's natural accommodation range”) and otherwise repeating said projecting and associating for a subsequent perceived image depth and adjusted image portion associated therewith (par 0046, “Each elemental image region and corresponding microlens (e.g., elemental image region 225 and microlens 253) acts as an independent lens-limited magnifier, synthesizing an off-axis perspective projection of a virtual image located a distance d.sub.v from the eye 205 (i.e., at the virtual display plane 210). Portions of the virtual image are repeated across the different elemental image regions as shown in FIG. 3 “, par 0120, “ the shader program determines if another existing image should be processed, and, if not, the shader program terminates. Otherwise, steps 685 are repeated to produce one or more additional microdisplay images”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.
Regarding claim 13, Lanman et al.  as modified by Akeley  and Lo et al. teach all the limitation of claim 12,  and Lanman et al. further teach further comprising instructions for: calculating a vector between said given pixel and said user pupil location; and approximating said direction of said light field emanated by said given pixel based 25on said given LFSE intersected by said vector (par 0041, par 0049, “A first ray intersects the first pixel and a portion of a retinal image, so that a value of the pixel (e.g., color and/or intensity) contributes to the portion of the retinal image. At step 110, a second pixel of the microdisplay is identified, and the second pixel contributes to the same portion of the retinal image that the first pixel contributes to. In one embodiment, the portion of the retinal image is a "pixel" or point of the retinal image and the first and second pixels of the microdisplay are superimposed at the portion of the retinal image when light projected from the first and second pixels intersects at the retina. A second ray intersects the second pixel and a portion of a retinal image, so that a value of the pixel (e.g., color and/or intensity) contributes to the portion of the retinal image”, par 0124-0127, par 0130, “the microdisplay pixels are represented as a column vector m of length N, with each element m.sub.n representing the radiant emittance of a pixel. Similarly, the ideal retinal image is modeled as a column vector r of length M. Note that the ideal retinal image corresponds to the virtual image, including a virtual image that is computed using the method shown in FIG. 6B. …the position (x,y,z coordinates) and size (e.g., diameter) of the viewer's pupil is known. As a result, the irradiance r.sub.m at a given point in the retinal image is modeled as a weighted summation of microdisplay pixel emittances (corresponding with the integration of the set of optical rays entering the pupil and impinging on a portion of the retinal image, e.g., point).”).
Regarding claim 11, Lanman et al.  as modified by Akeley  and Lo et al. teach all the limitation of claim 1, the claim 11 is similar in scope to claim 13 and are rejected under the same rational.

Regarding claim 14, Lanman et al.  as modified by Akeley  and Lo et al. teach all the limitation of claim 12,  and further teach wherein each of said image portions is digitally mapped to a corresponding virtual image plane virtually positioned relative to the digital display at said respectively corresponding perceived image depths, and wherein 30said intersection is defined on said corresponding virtual image plane (Lanman et al.: Figs 2, par 0041, par 0051, par 0068, “Rendering images for the near-eye light field display device 280 requires assigning the color of each pixel of the left microdisplay 271 and right microdisplay 272 such that the emitted light field approximates a virtual image at the virtual display plane 210. The virtual image may include objects, such as the virtual object 230 that appear at different depths relative to the virtual display plane 210. For a pixel located a distance x.sub.s from the center 275 of the left microdisplay 271, ray tracing may be employed to compute a color”; Akeley: Fig 2, par 0075-0077, par 0096, par 0120-0126, “the correspondence may be established by first computing the reprojected scene point 240 that corresponds to a camera pixel 230 by following the ray 250 from the camera image's center of perspective 110, through the camera pixel's center, to the camera-pixel-specified distance, and then projecting that scene point to the eye image, as depicted in FIG. 2”,  “a diagram 1200 depicts planar reprojection, wherein, rather than measuring radial depths in the reprojected image from the center of perspective, the radial depths in the reprojected image are measured from a center point called the center of depth, according to one embodiment. During projection, depths in RGBD pixels may be computed relative to a center of depth 1210 by simply computing the distance from the scene point 1220 to the center of depth 1210. During reprojection, the inverse calculation may be made to compute the (reprojected or recomputed) scene point 1230 from an RGBD pixel, for example, at the scene point 1220. This calculation may involve solving a system of two equations. One equation may specify that the recomputed scene point 1230 lies on a sphere 1240 centered at the center of depth 1210, with radius 1250 equal to the pixel's depth. The other equation may specify that the point lies on the ray 1260 that extends from the center of perspective 110 through the center of the pixel at the scene point 1220. Such ray-sphere intersections are used extensively in three-dimensional computer graphics, especially during rendering via a variety of algorithms known as ray tracing algorithms”; Lo et al.: par 0013, par 0046, par 0061-0062, par 0117-0118, “ determining a perceived depth within the gradient light field formed by at least two focal planes by the component for a pixel of the image data to be presented to the viewer; determining an relative intensity (RI) the pixel of the image data in each focal plane, the RI corresponding to the determined perceived depth of the pixel in the light field”).

Regarding claim 15, Lanman et al.  as modified by Akeley  and Lo et al. teach all the limitation of claim 12,  and further teach wherein each of said image portions is mapped to a user retinal plane in accordance with said given perceived image depth based on a user eye focus parameter, and wherein said intersection is defined on said retinal plane by redirecting said adjusted image ray trace at said pupil location in accordance with said 5user eye focus parameter (Lanman et al.: par 0041, par 0049, “A first ray intersects the first pixel and a portion of a retinal image, so that a value of the pixel (e.g., color and/or intensity) contributes to the portion of the retinal image. At step 110, a second pixel of the microdisplay is identified, and the second pixel contributes to the same portion of the retinal image that the first pixel contributes to. In one embodiment, the portion of the retinal image is a "pixel" or point of the retinal image and the first and second pixels of the microdisplay are superimposed at the portion of the retinal image when light projected from the first and second pixels intersects at the retina. A second ray intersects the second pixel and a portion of a retinal image, so that a value of the pixel (e.g., color and/or intensity) contributes to the portion of the retinal image”, par 0124-0127, par 0130, “the microdisplay pixels are represented as a column vector m of length N, with each element m.sub.n representing the radiant emittance of a pixel. Similarly, the ideal retinal image is modeled as a column vector r of length M. Note that the ideal retinal image corresponds to the virtual image, including a virtual image that is computed using the method shown in FIG. 6B. …the position (x,y,z coordinates) and size (e.g., diameter) of the viewer's pupil is known. As a result, the irradiance r.sub.m at a given point in the retinal image is modeled as a weighted summation of microdisplay pixel emittances (corresponding with the integration of the set of optical rays entering the pupil and impinging on a portion of the retinal image, e.g., point).”; Akeley: Fig 2, par 0075-0077, par 0096, par 0120-0126, “the correspondence may be established by first computing the reprojected scene point 240 that corresponds to a camera pixel 230 by following the ray 250 from the camera image's center of perspective 110, through the camera pixel's center, to the camera-pixel-specified distance, and then projecting that scene point to the eye image, as depicted in FIG. 2”,  “a diagram 1200 depicts planar reprojection, wherein, rather than measuring radial depths in the reprojected image from the center of perspective, the radial depths in the reprojected image are measured from a center point called the center of depth, according to one embodiment. During projection, depths in RGBD pixels may be computed relative to a center of depth 1210 by simply computing the distance from the scene point 1220 to the center of depth 1210. During reprojection, the inverse calculation may be made to compute the (reprojected or recomputed) scene point 1230 from an RGBD pixel, for example, at the scene point 1220. This calculation may involve solving a system of two equations. One equation may specify that the recomputed scene point 1230 lies on a sphere 1240 centered at the center of depth 1210, with radius 1250 equal to the pixel's depth. The other equation may specify that the point lies on the ray 1260 that extends from the center of perspective 110 through the center of the pixel at the scene point 1220. Such ray-sphere intersections are used extensively in three-dimensional computer graphics, especially during rendering via a variety of algorithms known as ray tracing algorithms”).

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0340390 to Lanman et al. in view of U.S. PGPubs 2018/0033209 to Akeley, further in view of U.S. PGPubs 2016/0260258 to Lo et al., further in view of U.S. PGPubs 2007/0247522 to Holliman.
Regarding claim 16, Lanman et al.  as modified by Akeley  and Lo et al. teach all the limitation of claim 12, but keep silent for teaching wherein said distinct image portions are to be perceptively rendered side-by-side at said respectively corresponding perceived image depths.
In related endeavor, Holliman teaches wherein said distinct image portions are to be perceptively rendered side-by-side at said respectively corresponding perceived image depths (par 0060-0061, “Referring to FIGS. 2, 3 and 10, a scene 12 is defined (step S1) and is divided into a first region, or region of interest 14, a second region, or near region 16, and a third region, or far region, 18 (step S2). The scene 12 is viewed from first and second viewing locations 20 and 22 which are located in a viewing plane 24. The boundaries 26, 28, 30 and 32 of regions 14, 16 and 18 are determined by their distance from the viewing plane 24. A first image pair 34 is formed from a first image 36 and a second image 38 (steps S4 and S5). First image 36 is formed by viewing at least part of the first region or region of interest 14 from the first viewing location 20. The second image 38 is formed by viewing at least part of region of interest 14 from second location 22”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanman et al.  as modified by Akeley  and Lo et al. to include wherein said distinct image portions are to be perceptively rendered side-by-side at said respectively corresponding perceived image depths as taught by Holliman to define at least two, three or more regions in a scene representing a region of interest, a near regions and a far region to generate a respective depth part of said display image to create high quality images of three dimensional scenes with significant scene depth.

Regarding claim 18, Lanman et al.  as modified by Akeley  and Lo et al. teach all the limitation of claim 12, but keep silent for teaching wherein overlap between said image portions are automatically addressed by rendering a nearest perceptive depth.

    PNG
    media_image1.png
    532
    428
    media_image1.png
    Greyscale

In related endeavor, Holliman teaches wherein overlap between said image portions are automatically addressed by rendering a nearest perceptive depth (par 0052, “FIG. 3 is a series of stereoscopic images of an embodiment of the present invention in which FIG. 3a shows the far region, FIG. 3b shows the region of interest, FIG. 3c shows the near region and FIG. 3d shows a combination of the three regions to form a stereoscopic image display pair”, par 0060-0061, “This process includes clipping the image removing portions of first image pair 34 where the distance from the viewing plane 24 of any portion of the image does not fall within the boundaries 28 and 30 of region of interest 14. The distance between the first viewing location 20 and second viewing location 22 is chosen (see calculations below) in order that the geometric perceived depths as displayed on the display device is the same, or is scaled so as to appear the same for the size of the display device used, as the scene depth range in the region of interest of the actual scene (step S3). As a result, any objects displayed within the region of interest do not appear to be distorted, that is compressed in the dimension extending in front and behind the display device. Where the scene is a synthetic scene, that is an entirely computer-generated scene and not one including any real images, the clipping of the image takes place before it is formed. This is done by restricting the geometry that is used to generate the image to that which lies within the region being mapped. Thus the generated image will be limited to those elements, or parts of elements, falling within the region being mapped. This saves time by only generating data which is needed and not all of the data for the whole image and then removing the data representing parts which are not required. As a result, for synthetic scenes step S6 would normally be between steps S3 and S4” …rendering image parts based on the depth and combine image parts to synthetic the scene to remove overlap based on the depth (see Fig 3d)).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanman et al.  as modified by Akeley  and Lo et al. to include wherein said distinct image portions are to be perceptively rendered side-by-side at said respectively corresponding perceived image depths as taught by Holliman to define at least two, three or more regions in a scene representing a region of interest, a near regions and a far region to generate a respective depth part of said display image to maintain at an optimum viewing ratio whilst this ratio in the other regions, typically the near or far regions to create high quality images of three dimensional scenes with significant scene depth.

Allowable Subject Matter
Claims 2-4, 6-10, and 17 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 2, including "to adjust perception of distinct image portions, further comprising, upon said adjusted image ray trace failing to intersect said given image portion associated with said given perceived image depth, repeating said projecting and associating for a subsequent perceived image depth and adjusted image portion associated therewith, thereby rendering distinctly perceptively adjusted image 25portions perceptively rendered at respectively corresponding perceived image depths".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 17, including "wherein each of said image portions correspond to an optotype simultaneously rendered in each of said portions side-by-side at distinct perceived image depths to subjectively assess a user's reduced visual acuity".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacinta M Crawford can be reached on (571)270-1539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612